Citation Nr: 1817269	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  06-23 474		DATE
Advanced on the Docket
	

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder, anxiety disorder, and antisocial personality disorder.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, anxiety disorder, and antisocial personality disorder, is denied.


FINDINGS OF FACT

1.  The probative medical evidence of record shows that the Veteran does not have PTSD.

2.  The probative medical evidence of record shows that the Veteran's other acquired psychiatric disabilities, to include adjustment disorder, anxiety disorder, and antisocial personality disorder, are not etiologically related to or aggravated by an in-service disease, injury, or event.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, anxiety disorder, and antisocial personality disorder, are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The Veteran served on active duty from August 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which in part denied service connection for PTSD.

In a February 2009 decision, in pertinent part, the Board denied the Veteran's claim of service connection for PTSD, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 memorandum decision, the Court vacated and remanded the Board's February 2009 decision, holding that the Board erred by not expanding the Veteran's claim to encompass all currently diagnosed psychiatric disabilities pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Reframing the issue, the Board remanded the matter in August 2012 and July 2015 for further development.

In July 2007, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) no longer with the Board, and a transcript is of record.  As the VLJ who presided at a hearing must participate in the decision on the claim, the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case, which was scheduled for videoconference on February 6, 2018.  See 38 U.S.C. 
§ 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran did not appear for the hearing but his attorney appeared to submit a written legal memorandum in lieu of the hearing.  Accordingly, the hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2017).

In March 2017, the Board remanded this matter for further development and the case has been returned for appellate consideration. 

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled.  Through his attorney and his own testimony, the Veteran claims that the November 2006 and March 2008 VA examinations for PTSD were inadequate and that the examiners failed to apply 38 C.F.R. §§ 3.310(b) and 4.127.

The Board finds that the evidence of record shows that the November 2006 and March 2008 VA examinations were as adequate as the Veteran permitted them to be.  The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (Fed. Cir. 2009).  The report of the November 2006 VA examination for PTSD shows that the Veteran became angry with the examiner for not listening to him.  The examiner noted that during the examination the Veteran was irritable and intimidating and that he became agitated, sarcastic, and rude, including being inappropriate at times.  The report of the March 2008 VA examination reveals that the examiner noted that, in regards to antisocial personality symptoms, it was apparent during the examination that the Veteran had significant problems with controlling anger.

During the July 2007 Board hearing, the Veteran stated that he gets angry with people, even doctors.  He stated that within four to six minutes into the November 2006 VA examination he told the examiner that she was probably getting paid just to be unfair to him.  He testified that the examiner wrote down what she wanted to and told him that the examination was over.

Absent a showing of good cause, a claimant's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655 (2017); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (citing 38 C.F.R. § 3.655 (a)).

In an April 2015 letter from the Veteran's attorney to VA, the attorney stated that two days prior he obtained current contact information from the Veteran, and he requested that VA attempt to schedule a VA examination near Key West, Florida.  In an April 2015 letter, the Veteran made the same request.

In July 2015, the Board remanded this matter to afford the Veteran a new VA examination.  A June 2016 deferred rating memorandum states that the RO was not able to locate the Veteran due to homelessness.  Indeed, the Veteran's claims file contains reports of general information from April 2014, March 2015, September 2016, and April 2017 showing that neither VA nor the Veteran's attorney was able to contact the Veteran.

In August 2016, the Veteran, however, did send an e-mail to the decision review officer in Las Vegas, stating:  "I am afraid that I am unable to schedule an appointment with your office at this time due to a recent false imprisonment perpetrated by the VA hospital in Las Vegas, Nevada. . . . I will contact your office when my attorneys have filed deposition in federal court."  This was followed by an e-mail in September 2016 in which the Veteran stated that he would schedule an appointment with the decision review officer after he completed his investigation.

In the attorney's February 2018 legal memorandum, it was reported that at that time the attorney did not know where the Veteran was located physically.  Furthermore, it was reported that attempts to contact the Veteran through two different telephone numbers and an e-mail address were unsuccessful.  The attorney noted that the Board will have to render a decision based on the existing evidence of record.

Here, VA met its duty to assist by arranging for VA examinations, see 38 C.F.R. 
§ 3.159(c)(4) (2017), but the Veteran failed in his concomitant duties of keeping VA apprised of his current contact information so he could receive notice, cf. 38 C.F.R. § 3.1(q) (2017), and by either not cooperating or by not appearing when examinations were scheduled, see 38 C.F.R. § 3.326(a) (2017).  "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655 (a), (b) (2017).  The Board finds that the RO made adequate attempts to provide the Veteran with a VA mental health examination and no further effort is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("duty to assist is not always a one-way street").

As noted above, in March 2017, the Board remanded this matter for the provision of the above mentioned Board hearing and to obtain current contact information for the Veteran.  In his February 2018 legal memorandum, the Veteran's attorney stated that the Veteran has not cooperated in the adjudication of his claim and asserted that it was understood that the Board will render a decision based upon the existing evidence of record.  The case has been returned for appellate consideration, and the Board finds there has been substantial compliance with its March 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial and not strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand).

As required by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran contends that his acquired psychiatric disorders, to include PTSD, adjustment disorder, anxiety disorder, and antisocial personality disorder, are the result of in-service personal assault that he experienced during boot camp.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

For certain enumerated chronic diseases, such as psychoses, service connection may be granted based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service if diagnosed and manifested to a compensable degree within a prescribed period, generally one year, after separation from qualifying service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining § 3.303(b) to those chronic diseases listed in § 3.309(a)).

Additionally, for those same enumerated chronic diseases service connection may be granted despite the lack of evidence of such disease during service if there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2017).

PTSD, adjustment disorder, anxiety disorder, and antisocial personality disorder, however, are not classified as psychoses and, as such, service connection may not be granted on either presumptive basis for chronic diseases.  See 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a), 3.384 (2017).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

The law requires verification of a claimed stressor.  Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

When a claim for PTSD is based upon in-service personal assault, 38 C.F.R. 
§ 3.304(f)(5) permits the development of evidence of the claimed stressor from a broad range of sources, such as: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Additionally, evidence of behavior changes following the claimed assault is one type of relevant evidence, which includes:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2017).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

With respect to the first Holton element, medical evidence of a current disability, the Veteran's medical records show that he has been diagnosed with several acquired psychiatric disorders.  Dr. P.G.L.'s 1998 medical records show that the Veteran was diagnosed with major depressive disorder and PTSD.  VA medical records from August 2004 show an impression of adjustment disorder not otherwise specified (NOS).  Records from 2005 show that the Veteran's primary care physician, Dr. M.S.B., diagnosed the Veteran with anxiety and PTSD.  However, Dr. M.S.B.'s medical records from August 2006 noted, "psychiatric issues not formerly evaluated, possible PTSD."   VA medical records from March 2005 show an impression of the Veteran having adjustment disorder with mixed emotional features.  VA medical records from May and June 2005 show a diagnostic impression of adjustment disorder, anxiety disorder, substance abuse in sustained remission, and PTSD per the Veteran. VA medical records show that in November 2006 the Veteran was evaluated and diagnosed with alcohol and nicotine dependence and chronic and ongoing antisocial personality disorder.  In a March 2007 addendum report, it was reported that the results of the MMPI2 test were suggestive of PTSD.  

VA medical records show that in June 2005 Dr. N.A.D. diagnosed the Veteran with PTSD along with mood disorder NOS and history of polysubstance abuse.  The PTSD diagnosis was made solely upon the Veteran's reporting.  After not seeing the Veteran for two years, Dr. N.A.D. re-entered the diagnosis of PTSD in November 2007 and carried it throughout the Veteran's treatment into 2009.

During a November 2006 VA examination for PTSD the Veteran was diagnosed with a history of polysubstance dependence and antisocial personality disorder.  It was noted that the Veteran did not meet the criteria for PTSD based on DSM-IV criteria.  During a March 2008 VA examination for PTSD the Veteran reported to the examiner that even his congresswoman in 1974 diagnosed him with PTSD.  The examiner diagnosed the Veteran with alcohol and cannabis abuse, and antisocial personality disorder.  It was noted that the Veteran did not meet the full DSM-IV criteria for PTSD.

The Board notes that the Veteran, while entirely competent to report his symptoms, is not competent to proffer an opinion as to diagnoses or the etiologies of his disabilities.  Such opinions require specific medical training and are beyond the competency of a lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions in these regards to be of no probative value.  See 38 C.F.R. 
§ 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Accordingly, the statements offered by the Veteran in support of his claim are not competent evidence to support any specific diagnosis or etiology of a disability.

As to a current disability of PTSD, the Board finds the November 2006 and March 2008 VA examination reports, which did not show a diagnosis of PTSD, more probative than the other medical records showing suggestions of PTSD and Dr. N.A.D's diagnosis.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  The Board notes that the non-VA examination medical records showing diagnoses of PTSD are either from primary care sources without documentation of how the diagnosis was determined or from repetitious reporting of earlier medical diagnoses and the Veteran's self-reporting of the diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008) (setting out factors going toward the probative value of a medical opinion); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Hence, the Board finds that the probative medical evidence of record shows that the Veteran does not have PTSD.

On the other hand, the Board finds that there is competent, credible, and probative medical evidence of record showing that the Veteran has a current disability of an acquired psychiatric disorder, notably to include adjustment disorder, anxiety disorder, and antisocial personality disorder, based upon the consistency of reported symptoms and diagnoses of these disorders.  Accordingly, the first Holton element, a current disability, is met.  See also 38 C.F.R. § 3.304(f) (2017).

With respect to the second Holton element, in-service incurrence or aggravation of a disease or illness, the Veteran claims that he experienced repeated beatings and threats of death from his drill instructors while he was in boot camp, which caused his acquired psychiatric disability.

In an April 2006 statement, the Veteran related that his parents signed for him to enlist when he was sixteen and that he left for boot camp when he was seventeen.   He reported that while in boot camp he was regularly beaten by the senior drill instructor.  He stated that during the first beating he was slammed into urinals, walls, and through the door of the latrine.  He stated that he was told he would be silenced permanently if he told anyone.  The Veteran reported that he was repeatedly given death threats if he spoke of the beatings.  He reported that he witnessed other recruits also being beaten.  The Veteran emphasized that he was only seventeen at the time.

The Veteran stated that because of this abuse, after boot camp, he began drinking and using drugs to escape his pain and mental suffering.  He stated that he also fought with anyone he could find.  He stated that because he was so mentally damaged that he tried to kill himself.  He reported that he spoke to a military psychologist, but after fifteen minutes, he was told that he was fine.

The Veteran's military personnel record shows that in July 1974 his parents signed consent for him to enlist in service.  The examination by his recruiting officer shows that he completed tenth grade in high school.

The Veteran's service treatment records show that in August 1974 he complained that his left wrist hurt after hitting it against a door.  The Board notes that the Veteran is service-connected for fracture of left navicular bone with degenerative joint disease of the left wrist and that the Veteran has consistently claimed that the wrist was broken when he was thrown through the latrine door during the first beating.

The Board acknowledges that, through his attorney, the Veteran presented a 1995 article from the University of Utah's Journal of Undergraduate Research written by Brandon Johnson and Robert A. Goldberg, titled:  "Boot Camp Violence:  Abuse in Vietnam War-Era Basic Training."  While this article is informative and corroborates the Veteran's contention that there was a culture of hostility in boot camps during the Vietnam War-era, it does not corroborate the Veteran's personal experience and claim.

The Veteran's military personnel record reveals an August 1975 Special Court-Martial Order pursuant to Article 86 of the Uniform Code of Military Justice on two counts of absence without authorization.

The Veteran's service treatment records reveal a December 1975 medical care note reporting that the Veteran needed a psychiatric evaluation and drug rehabilitation after he made a suicide gesture of cutting his wrists with a razor blade while confined in the brig.  It was noted that he declined to see psychiatry to find out why.  The recorded provisional diagnosis was immature personality disorder.  A December 1975 consultation report shows that the Veteran left without authorization to get away from the drugs and the base.  He reported that his childhood was okay with some minor problems.

A February 1976 medical care note in his service treatment records shows that the Veteran admitted to using a dime bag of Angel Dust that morning prior to being evaluated; he did not appear violent at that time but he was transferred to the emergency room.

The Veteran's military personnel record contains a February 1976 letter from the service department's inspector general to the Veteran's congressional representative, explaining that the Veteran had been absent without authorization for 31 days and, while confined thereafter, the Veteran made a suicide gesture by slashing his wrists.  It was stated that he complained of a mental condition and was worried about drug involvement.  It reported that he was seen by a psychiatrist in December 1975 and was diagnosed with immature personality disorder, passive/aggressive with antisocial behavior.

The Veteran's military personnel record reveals a March 1976 letter to the Veteran from his commanding officer concerning his discharge.  It was noted that his proficiency and conduct marks were 3.6 and 2.2 respectively; there was an award of one Special Court-Martial in August 1975 and one Summary Court-Martial in January 1976; and he had a total period of time lost equaling 186 days.  It was noted that the division psychiatrist indicated on two occasions that the Veteran was unable to adapt emotionally to the rigors of service.

Because there is competent, credible, and probative medical evidence of record that the Veteran injured his left wrist in August 1974 by hitting it against a door and the Board finds the Veteran credible in his consistent contention that the injury was the result of a beating by his drill instructor, the Board finds that the Veteran experienced a personal assault while in service.  Accordingly, the second Holton element, in-service incurrence or aggravation of a disease or injury, is met.  See also 38 C.F.R. § 3.304(f) (2017).

With respect to the third Holton element, medical evidence of nexus, the Board observes that the Veteran has tailored his explanation of causation for his psychiatric symptoms depending upon the purpose of a particular claim.  As noted above, the Veteran was evaluated by a military psychiatrist because the Veteran cut his wrists and had concerns about a mental condition and drug involvement.  Although the Veteran now claims that his in-service conduct was the product of in-service personal assault, there is no record that he voiced any similar concerns at that time.  The Veteran was diagnosed with immature personality disorder, passive/aggressive with antisocial behavior, which is not inconsistent with post-service diagnoses.

The Veteran's private medical records show that he was first seen by Dr. P.G.L. in June 1998 when the Veteran was referred by an attorney, and care continued through June 1999.  His illnesses were identified in part as major depressive disorder and PTSD.  Both of these diagnoses were in relationship to a recent ship wreck during which the Veteran was rescued by the U.S. Coast Guard.  Under the PTSD diagnosis, it was noted that the Veteran avoided thinking about the accident and being at the docks.  In July 1998 it was noted that the Veteran was uncomfortable going to the docks three times; there was a foreigner there and the Veteran did not feel comfortable.  In February 1999, Dr. P.G.L. recorded that the Veteran reported that since the ship wreck he was more forgetful and felt stuck there.  The Board notes that Dr. P.G.L.'s records, which cover a full year of treatment, are silent as to any relationship between the Veteran's psychiatric disorders and service.

The Veteran's VA medical records show that in February 2005 noted stressors included the 1998 ship wreck and being stabbed the previous month with a samurai sword.  His medical records from May and June 2005 show that during psychiatric evaluation he reported his anxiety had worsened after being stabbed.

While the Veteran is competent to report his symptoms and experiences, he is not competent to opine as to their etiology.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Furthermore, the Board does not find the Veteran credible in his claim that his acquired psychiatric disorders are related to the in-service personal assault he experienced and, therefore, assigns them no probative value.  Competency of evidence differs from credibility and weight.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, 6 Vet. App. at 469; Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza, 7 Vet. App. at 511.

Here, the Board notes that since the Veteran's September 2004 claim for service connection for his acquired psychiatric disorders, the Veteran has become more steadfast in his contention that his psychiatric symptoms are related to the personal assault during boot camp rather than to other stressors.  Furthermore, the Board finds that the Veteran has been inconsistent in reporting his childhood experiences, with less flattering reports being given when seeking treatment than when seeking some benefit.  See Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994) (drawing a credibility distinction between statements made for the purpose of receiving treatment and those made for the purpose of seeking compensation).

Dr. P.G.L.'s medical records from 1998 to 1999 reveal that the Veteran reported that his childhood was not that great and that his mother was physically and mentally abusive, suicidal and violent, which lasted for years.  He reported that he started getting into trouble in the ninth grade.  VA medical records from August 2004 reveal that the Veteran reported that his mother was "crazy" but did not give specifics and that there was alcoholism in the family.  His records show that in September 2004 he reported that his mother and brother were alcoholics and that his brother committed suicide.  His records show that in November 2006 he reported that there was some emotional and physical abuse during his childhood.

In contrast, the Veteran's service treatment records show that in December 1975 he reported having an okay childhood with some minor problems.  In an April 2006 statement in support of this claim, the Veteran stated that he was very happy as a child, never fought with anyone, and had no problem getting along with others.  The transcript of the August 2006 hearing before a decision review officer shows that the Veteran stated that he had never been in a fight prior to boot camp.  The report of the November 2006 VA examination shows that the Veteran reported that his childhood was perfect and that he never got into any fights.  VA medical treatment records from November 2006 also show that he reported never getting into any physical altercations prior to service.  The Veteran testified during the July 2007 Board hearing that he was a perfect kid before he went in service and that nothing could be found to show differently.  A November 2007 mental health biopsychosocial integrated treatment progress note shows that the Veteran denied a history of childhood physical and sexual abuse.

The Board notes that during the March 2008 VA examination the examiner found the Veteran to be a poor historian.  It was noted that early in the examination the Veteran stated that he had not had alcohol or cannabis in the past two months but later stated that he enjoyed getting drunk and wanted a prescription for medical marijuana because it worked better than his prescribed medications.  The examiner concluded that it was difficult to accurately assess the Veteran's level of alcohol and marijuana use.

The Veteran presented several lay statements from family members in support of his claim.  In a November 2004 statement, the Veteran's brother stated that the Veteran seemed different after he left service.  He reported that the Veteran seemed to have pulled more deeply into himself and seemed to have little interest in the things that he enjoyed doing before entering service.

In an April 2006 statement the Veteran's father stated that the Veteran was a good child growing up.  He stated that the Veteran had changed greatly for the worst while he was in service.  He stated that while in service the Veteran developed problems with drugs and alcohol, became very violent, and often got into fights.  His father stated that this was not how he had been before service.  His father stated that he attributed the Veteran's psychiatric problems to the abuse and mistreatment he received in service.

In an August 2006 statement, the Veteran's sister stated that they were very close growing up.  She stated that there was a drastic change in the Veteran's personality after he entered service.  She reported that the Veteran told her of the physical and verbal abuse he experienced while in boot camp.  She stated that the Veteran did not have any psychological problems before entering service.  She attributed the changes to the Veteran's experience in boot camp.

The Board notes that while the Veteran's family members are competent and credible to report their observations of the Veteran's before- and after-service behavior, they are not competent to render a medical opinion as to the cause for any changes observed.  See 38 C.F.R. § 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "lay persons are not competent to opine on medical etiology or render medical opinions.").  Accordingly, the Board assigns no probative value to these lay statements.

The Veteran's VA medical records reveal a November 2007 mental health biopsychosocial integrated treatment progress note written by Dr. N.A.D. showing that the Veteran was diagnosed with PTSD "with symptoms of non-combat related PTSD which appear to be related to the time he spent in the service."  It was recorded that the Veteran was not interested in referral to SATP but he requested and agreed to a trial of Zoloft.

The assessment note shows that the Veteran reported having nightmares about his time in service, startled easily, and had flashbacks of when his wrist was broken by being thrown into the latrine door by his drill instructor.  The Veteran reported that he had a blanket party in which he was ambushed by having a blanket thrown over him and being beaten.  The Veteran reported becoming fearful and acting out.  The Veteran reported two suicide attempts while in service, a heroin overdose and slitting his wrists.  It was noted that the Veteran denied a history of childhood physical and sexual abuse.  Dr. N.A.D. noted that family history was non-contributory per the Veteran.  This information was similar to what the Veteran reported to Dr. N.A.D. in June 2005.

Dr. N.A.D. noted that the Veteran had been seen by STP in September 2007 and that, per an October 2007 note, the STP treatment team felt that the Veteran did not meet criteria for PTSD and referred him to the mental health clinic.

CAPRI records show that Dr. N.A.D. met with the Veteran from February 2008 to November 2008, continuing with a diagnosis of PTSD, history of polysubstance abuse, and alcohol abuse in recent remission.  CAPRI records also show that the Veteran was admitted for psychiatry care in December 2008 and was treated by Dr. E.C.S.  The doctor noted that the Veteran reported having PTSD but it was also noted that the two VA examinations did not find it so.  The Veteran was diagnosed with mood disorder NOS (likely bipolar illness) based upon DSM-IV criteria.  Dr. E.C.S. later refined the diagnosis to bipolar disorder type II-mixed, polysubstance abuse, and rule out PTSD.  After this hospitalization, the Veteran's medical records show a history of missed appointments with Dr. N.A.D. running into February 2009. 

The Board assigns Dr. N.A.D.'s opinion no probative value because it appears to be based solely on the Veteran's tailored reporting of history and symptoms, which the Board had found not credible, rather than as the result of a thorough analysis of the Veteran's complete mental health history.  Dr. N.A.D. did not provide any rationale for the opinion, and it appears that the doctor may have used the diagnosis to assuage the Veteran's ire since there is evidence of record that he has intimidated other doctors.  This is somewhat supported by Dr. E.C.S.'s questioning the PTSD diagnosis concurrent to Dr. N.A.D.'s treatment of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).

The Board notes that there is evidence of record showing numerous possible other causes of or contributors to the Veteran's acquired psychiatric disorders other than in-service personal assault, including: family history of alcoholism and suicide; childhood emotional and physical abuse; the 1998 shipwreck; and being stabbed in December 2004 with a samurai sword.  Indeed, the Veteran's VA medical records show that during a November 2006 psychological evaluation the examiner opined that "given that he admitted during the interview that he experienced both physical and emotional trauma somewhat routinely during his childhood, it is impossible to determine whether his current symptoms are solely due to his report that he was routinely mistreated during his" military service.  

When asked about this opinion during the July 2007 Board hearing, the Veteran stated that he never told the examiner that, that it never happened, and that his parents never touched him.  During both the August 2006 hearing before a decision review officer and the July 2007 Board hearing, the Veteran's attorney introduced evidence showing obvious errors in information in the Veteran's records, such as his race.  The Board is aware that written mistakes occur; but in this case, there are multiple sources of consistent information as to relevant facts, which the Board has considered in determining probative weight.

The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is sympathetic to the Veteran's situation and appreciates his attorney's zealous advocacy on his behalf.  The Board finds competent, credible, and probative evidence of the Veteran's acquired psychiatric disorders and of an in-service personal assault, but the Board does not find competent, credible, and probative evidence that there is a medical nexus between the two.  As to nexus, the Board finds that the only source of a nexus statement is the Veteran himself, which has been repeated in the medical records.  As explained above, due to the Veteran's chronic failure to keep in touch with his attorney and lack of cooperation during VA examinations, the Board must decide this case on the record.  38 C.F.R. § 3.655 (a), (b) (2017).  Accordingly, the Board finds that the third Holton element, medical nexus, is not met, and the claim fails.  See also 38 C.F.R. § 3.304(f) (2017).

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  David C. Cory, Attorney





Department of Veterans Affairs


